DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claim 1 in the reply filed on 08/26/2022 is acknowledged. Claims 2-12 are withdrawn as directed to a non-elected invention.
Claim Objections
Claim 1 is objected to because of the following informalities:  line 8 recites “each pear is” and should be changed to “each of the pears are”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, claim 1, in line 14-15 recites “the other pitting knives”. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, claim 1, in line 9-10 recites “the distance of the calycine end”. There is insufficient antecedent basis for this limitation in the claim. It is unclear what distance, the distance of the calycine is referring to, since a distance is length between two points and calycine end is only given as one point.
Regarding claim 1, claim 1 recites “a plurality of pear housing and centering cups” in lines 5-6 and recites “inside its housing and center cup” in line 9, it is unclear if the “housing and centering cup” recited in line 9 is the same as recited in lines 5-6. For examination purposes they have been interpreted as the same.
Regarding claim 1, claim 1, in line 13 recites “the height of the endocarp”. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
    obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson US 3,246,676 in view of Crescenzo WO 2018/234908 in view of Hoffman et al. US 2014/0065275 in view of Mclean et al. US 2017/0245540 in view of Anderson US 3,269,441.
Regarding claim 1, Anderson discloses a method for processing pears having an endocarp (seed cell) located at a distance from the calycine end depending on the pear longitudinal size (“it is to be understood that coring of fruit involves the removal of seed cells from the seed cell cavity or pocket within the fruit and that the size particularly the diameter and axial location or depth of this pocket varies in accordance with the size of the fruit”) (col. 1, lines 40-50). Anderson discloses the pears are positioned with their calycine end (butt end of the pear) facing upwards (See Figs. 14, 15) in order to be cored and pitted on a multilane belt advancing step by step and comprising fruit holding flights (transverse flights 48) having a plurality of pear housing and centering cups (fruit supporting cups 55) (col. 3, lines 36-64) in an apparatus (fruit processing apparatus) (col. 21, claim 1) obviously controlled by a control unit, since Anderson teaches automatic control of various aspects of the apparatus (col., 21, claim 1). Anderson discloses that the method comprises advancing the multilane belt in which a coring knife (pitting knife) is lowered by the control unit from a rest position to the height of the endocarp of an underlying pear (col. 20, lines 44-51, col. 21, claim 1) as determined by the control unit, and each coring knife is rotated simultaneously with the other pitting knives at different heights according to the longitudinal size of the pear to be pitted (seed cell removed) (Figs 14 and 15) (col. 2, lines 47-51) (“substantially simultaneously the coring knives 325 (Fig. 14) enter the stemmed but uncored pears to the locations of the cells 87 and expand both depth and extent of entry corresponding to the sizes of the respective pears, thereby to cut out the cells from the pears”) (col. 20, lines 44-51) (“the knife 325 is rotating continuously during the foregoing operations so that when properly positioned in the pear 80, as above described it cuts out the seed cell 87, thereby cleaning out cavity 88”)(col. 19, lines 36-39).
Claim 1 differs from Anderson in the recitation that the multilane belt comprises mesh elements.
 Crescenzo discloses a multilane belt (multiple lanes tape 7) formed by mesh elements 8 and fruit holding flights 9, the fruit holding flights 9 are shaped with rows of recesses 11, each recess 11 is provided with a central opening 12 showing the fruit contained in the recess (Fig. 1, [0019], [0026]). It would have been obvious to one of ordinary skill in the art to modify Anderson such that the multilane belt comprises mesh elements as taught by Crescenzo, since Cresceno shows it was a known technique in the art to form a multilane belt with mesh elements in addition to the fruit holding flights and “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D). 
Claim 1 differs from Anderson in view of Crescenzo in the recitation that the method comprises a first step of advancing the multilane belt in which the pear is blocked against rotation inside its housing and centering cup and the distance of the calycine end is contactless measured to know the pear longitudinal size.
Hoffman discloses placing fruit in housing and center cups (feed cups 31 and 32) to measure the length (longitudinal size) of the fruit to determine the appropriate position for pitting knife (51) in a subsequent seed cell removing operation ([0036], [0038], [0008]) and thus teaches performing a measuring step when the fruit is blocked against rotation inside its housing and centering cups. Hoffman discloses that a coring rod (52) and a pitting knife (knife blade 51) ([0038], Fig. 5A, 5B) are simultaneously lowered by a control unit from a rest position to the height of the endocarp of an underlying pear as determined by the control unit and the pitting knife is rotated ([0038]). 
It would have been obvious to one of ordinary skill in the art to modify the method of Anderson to comprise a first step of advancing the multilane belt in which each pear is blocked against rotation inside its housing and centering cup to perform a measuring step as suggested by Mclean, since Anderson already discloses performing the coring/seed celling operation based on the size of the pears being cored/seed celled and since Mclean shows an another way of determining the size of the pears to control the coring/seed celling operating includes performing a measuring step of the pears within housing cups prior to the coring/seed celling operation. It has been held that the “Use of known technique to improve similar devices (methods, or products) in the same way” supports a conclusion of obviousness (MPEP 2143.I.C).
Claim 1 differs from Anderson in view of Crescenzo in view of Hoffman in the recitation that the measuring step is a contactless measuring step to know the pear longitudinal size.
  Mclean discloses measuring the longitudinal size of fruit with contactless measuring (the camera can identify data about the features of the produce e.g. size, diameter so that the data may be used in subsequent processes or for quality control) ([0164], [0186]). It would have been obvious to one of ordinary skill in the art to modify Anderson in view of Crescenzo in view of Hoffman such that the measuring step is a contactless measuring step, since it would have been obvious to one of ordinary skill in the art to use a known technique for measuring the size of fruits and substitute one known method of measuring fruit size with another known method of measuring fruit size with a reasonable expectation of success (MPEP 2144.06.II). Additionally, it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D).
Claim 1 differs from Anderson in view of Crescenzo in view of Hoffman in view of Mclean in the recitation that the coring unit comprises a coring rod in addition to the pitting knife (coring knife 325), and both are simultaneously lowered by the control unit to the height of the endocarp. It is however noted that Anderson already discloses lowering the coring knife (325) to the height of the endocarp (seed cell) as determined by the control unit (‘676, col. 19, lines 5-8, col. 20, lines 44-51, claim 1, 3).
However, Hoffman as relied upon above discloses providing a coring knife that is a coring rod (seed cell tube 52) and pitting knife (seed cell knife blade 51) ([0038], Fig. 5A, 5B) and thus teaches a coring rod and pitting knife that are simultaneously lowered to the height of the endocarp (seed cell) as determined by the control unit ([0008], [0036], [0038], [0039] Fig. 5A,5B). It would have been obvious to one of ordinary skill in the art to modify Anderson in view of Crescenzo in view of Hoffman in view of Mclean such that the coring unit comprises a coring rod in addition to the pitting knife (coring knife 325), and are both simultaneously lowered by the control unit to the height of the endocarp as determined by the control unit as additionally taught by Hoffman since it would have been obvious to one of ordinary skill in the art to substitute one known coring knife assembly for another known coring knife assembly useful for the same purpose with a reasonable expectation of success (MPEP 2144.06.II).
Claim 1 differs from Anderson in view of Crescenzo in view of Hoffman in view of Mclean in the recitation that the pears are specifically positioned with their calycine end facing upwards in order to be halved on the multilane belt.
Anderson ‘441 discloses a method of processing pears having an endocarp located at a distance from the calycine end depending on the pear longitudinal size, the pears being positioned with their calycine end facing upwards in order to be cored, pitted and halved (Fig. 5, 6 show pears with calycine end facing upwards) on a multilane belt (continuous conveyor A carries multiple lanes of fruit). Anderson specifically teaches a step of providing splitting station D (halving station) after a coring station C (col. 2, lines 1-5, 22-25). It would have been obvious to modify Anderson in view of Crescenzo in view of Hoffman in view of Mclean such that the pears are specifically positioned with their calycine end facing upwards in order to be halved on the multilane belt as taught by Anderson ‘441 since it has been held that “Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results” supports a conclusion of obviousness (MPEP 2143.I.D).
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY AXTELL whose telephone number is (571)270-0316. The examiner can normally be reached M-F 9:00- 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A/
Ashley AxtellExaminer, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792